MEMORANDUM **
Khin Yi, a native and citizen of Burma (now known as Myanmar), petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an Immigration Judge’s (“LJ”) order denying her application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review the IJ’s decision for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that Yi’s 25-day long detention without physical harm did not rise to the level of past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1020 (9th Cir. 2006) (holding that a three-day detention and beating with a pole did not compel a finding of past persecution). Substantial evidence also supports the IJ’s finding that Yi did not establish a well-founded fear of future persecution, because there is no evidence in the record that the Burmese authorities show any continuing interest in Yi or her family. See id. at 1022. Additionally, Yi’s family members remain in Burma unharmed. See Mendez-Efrain v. INS, 813 F.2d 279, 282 (9th Cir.1987).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.